Citation Nr: 0031148	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a motor 
vehicle accident to include head and leg injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had creditable active service from January 1951 
to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1998.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

The veteran contends that he is entitled to service 
connection for head and leg injuries as the result of a motor 
vehicle accident in service.  At a hearing held before a 
hearing officer at the RO in July 1998, the veteran testified 
that he was a mechanic at the motor pool in November 1953 
near Orleans, France, when a jeep fell on him, fracturing his 
jaw and injuring his left leg.  He testified that he was 
hospitalized at the 94th General Hospital in France for 
several weeks and said that their full address was APO 58, 
New York, New York.  He testified that the town in France 
where he was hospitalized was similar to "Lepilise," 
"Lapolese" or "Laolice."  

Following repeated unsuccessful attempts to obtain complete 
service medical records, the RO denied the claim for service 
connection for residual head and leg injuries from a motor 
vehicle accident in January 1998, on the basis that the claim 
was not well-grounded.  However, in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) the Federal Circuit held that when 
there is a breach of the duty to assist in which the VA fails 
to obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal.  Moreover, the Veterans 
Claims Assistance Act delineates the efforts that must be 
made to obtain records such as service medical records:

§5103A. . .  

(b) ASSISTANCE IN OBTAINING RECORDS. . 
. 

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

In this case, the only service medical records that are 
currently associated with the claims file is the February 
1954 separation examination and a December 1957 separation 
examination, neither of which make reference to this accident 
or of any injury to the jaw or legs.  

The claims file reveals that the RO has made repeated 
attempts to procure the veteran's service medical records, 
using the veteran's first and last name, his claim file 
number, his social security number and a service number 
provided on the DD Form 214 dated in February 1954.  (Due to 
Privacy Act concerns, the Board decision may not contain any 
personal identifiers; therefore, the service numbers may not 
be provided in the body of the decision, and the RO is 
referred to the relevant documents.  See 5 U.S.C.A. § 552a.)  
A search request containing an erroneous Social Security 
number was returned to the RO in April 1998, with records 
pertaining to another veteran.  

In April 1999, the veteran submitted a statement that the RO 
was using the incorrect service number to search for his 
service records, and provided what he believed was the 
correct number.  This number was also noted on a December 
1957 document contained in the claims file.  However, the 
RO's request for records using this number was also 
unsuccessful.  

Upon review of the evidence, the Board finds that additional 
assistance is required.  Specifically, in addition to the 
veteran's creditable service from January 1951 to February 
1954, he had service from May 1956 to December 1957 which has 
been characterized as under other than honorable conditions.  
However, he does not claim that his injury occurred during 
that service.  Nevertheless, service medical records 
pertaining to that period of service may contain a historical 
report of the injury under consideration, and it is possible 
that his records pertaining to the earlier service were filed 
with these records.  A search has not been made for records 
pertaining to the later period of service.  

Additionally, there may be additional service numbers under 
which records pertaining to the veteran may have been filed.  
The DD Forms 214 dated in February 1954 and December 1957 
report the service number as previously used by the VA in its 
search requests.  However, the separation examination dated 
in February 1954 contained an "identification number" which 
was identical to the service number, except for the last 2 
digits.  The separation examination report in December 1957 
contained yet another "identification number" which varied 
slightly from the other two.  Records filed under these 
numbers may be particularly important in potentially 
eliciting records from the Army Surgeon General's Office 
(SGO).  In order to ensure that all reasonable efforts have 
been made to obtain the veteran's service medical records, 
the relevant information must be provided to the National 
Personnel Records Center (NPRC), and/or other records 
custodians, and records requested for both periods of 
service.  Additionally, since the veteran is a "Jr." the RO 
should ensure that the requests identify him as such.  

In a written statement dated in April 1986, and again in 
testimony at his hearing in July 1998, the veteran stated 
that he had had his teeth removed due to his jaw fracture at 
the VA hospital in Des Moines, Iowa.  The veteran should be 
asked to provide further information regarding the dates of 
such treatment, as well as any other relevant treatment, and 
all identified records must be obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should again request additional 
searches for the veteran's service records 
from the NPRC and any other appropriate 
custodians.  This request should identify 
the veteran, including the suffix "Jr.," 
and briefly explain the problem with the 
various service identification numbers, 
and include copies of the DD Forms 214 
dated in February 1954 and December 1957, 
and the separation examination reports 
dated in February 1954 and December 1957, 
as well as the "request for information 
needed to reconstruct medical data" 
received from the veteran in September 
1999.  All administrative and personnel 
records; clinical records, including x-
rays and inpatient records; sick and 
morning reports; and Surgeon General's 
Office (SGO) reports should be requested 
from primary and secondary sources. Such 
searches should include both periods of 
service, from January 1951 to February 
1954, and from May 1956 to December 1957.  
In addition, if necessary, the RO should 
perform an additional search for any 
relevant records from the 94th General 
Hospital APO 58, New York, New York, for 
the period of November and/or December 
1953, located near Orleans in 
"Lepilice," "Lapolese," "Laolice" or 
similar name, in France.  Any information 
obtained is to be associated with the 
veteran's claims folder.  The efforts to 
obtain those records shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  See 
Veterans Claims Assistance Act.  If 
reasonable efforts fail to elicit the 
requested records, the RO must notify the 
claimant that VA is unable to obtain the 
records.  Id.  Such notification must 
identify the records VA is unable to 
obtain, and briefly explain the efforts 
that were made to obtain those records.  
Id.  Efforts to obtain such records should 
also be documented in the claims file.

2.  The veteran should be contacted and 
asked to provide the approximate dates, 
to the best of his recollection, of his 
treatment in the Des Moines VA Medical 
Center, when his teeth were extracted due 
to his jaw fracture residuals.  In 
addition, he should be asked to provide a 
list containing the names, locations, and 
approximate dates of treatment of any 
other physicians, hospitals, or treatment 
centers (private, VA or military) who 
provided him with treatment for motor 
vehicle injury residuals, including head, 
jaw, and/or leg injuries, from 1954 to 
the present time.  Releases should be 
obtained for any private treatment so 
identified, and the records should be 
requested.  The RO should obtain all VA 
records identified by the veteran.  The 
veteran should be informed of any 
negative responses to requests for 
records.  

3.  Thereafter, only if the pertinent 
records are obtained, the veteran should 
be scheduled for a VA examination to 
determine whether he currently has a jaw 
disorder or left leg disorder as residuals 
of a service connected accident.  The 
claims folder, to include a copy of this 
remand, must be available to and reviewed 
by the examiner in conjunction with the 
examination.  A detailed history of 
pertinent symptoms should be obtained from 
the veteran, and all indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion. All findings and 
conclusions should be reported in detail, 
and the report should include the complete 
rationale for all conclusions reached.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


